           Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 1 of 14


 1
 2
 3
 4
 5
 6
 7                                       UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
10
11
     RAYMOND T. SANCHEZ,                                            Case No.: 1:19-cv-01163-BAM
12                     Plaintiff,                                   ORDER REGARDING PLAINTIFF’S SOCIAL
13            v.                                                    SECURITY COMPLAINT

14   ANDREW M. SAUL, Commissioner of Social
     Security,
15
16                     Defendant.

17
18                                                     INTRODUCTION

19            Plaintiff Raymond T. Sanchez (“Plaintiff”) seeks judicial review of a final decision of the

20   Commissioner of Social Security (“Commissioner”) denying his applications for disability insurance

21   benefits under Title II of the Social Security Act and supplemental security income under Title XVI of

22   the Social Security Act. The matter is currently before the Court on the parties’ briefs, which were

23   submitted, without oral argument, to Magistrate Judge Barbara A. McAuliffe.1

24            Having considered the parties’ briefs, along with the entire record in this case, the Court finds

25   that the decision of the Administrative Law Judge (“ALJ”) is supported by substantial evidence in the

26
27
     1
               The parties consented to have a United States Magistrate Judge conduct all proceedings in this case, including
28   entry of final judgment, pursuant to 28 U.S.C. § 636(c). (Doc. Nos. 9, 16, 17.)

                                                                  1
          Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 2 of 14


 1   record as a whole and is based on proper legal standards. Accordingly, the Court affirms the agency’s

 2   determination to deny benefits.

 3                                           FACTS AND PRIOR PROCEEDINGS

 4            Plaintiff filed applications for disability insurance benefits and supplemental security income

 5   on May 29, 2013. AR 347-58.2 Plaintiff alleged that he became disabled May 24, 2013, due to knee

 6   and back pain. AR 347-58, 392. Plaintiff’s applications were denied initially and on reconsideration.

 7   AR 126-127, 174-175. Subsequently, Plaintiff requested a hearing before an ALJ. ALJ Vincent

 8   Misenti held a hearing on March 23, 2016. AR 179-88. ALJ Misenti issued an order denying benefits

 9   on May 23, 2016. AR 13-28. Plaintiff sought review of the ALJ’s decision. The Appeals Council

10   remanded the decision back to the ALJ based on finding “new and material evidence.” AR 195. ALJ

11   Joyce Frost-Wolf held a re-hearing on November 14, 2017. AR 17-28. The ALJ Frost-Wolf issued a

12   partially favorable decision on June 18, 2018. AR 17-28. Plaintiff again sought review of the ALJ’s

13   decision. The Appeals Council denied the appeal on April 9, 2019. AR 6-12. This appeal followed.

14            Hearing Testimony

15            The ALJ held a re-hearing on November 14, 2017, in Fresno, California. Plaintiff appeared

16   with her attorney, Johnathan Pena. Cheryl Chandler, an impartial vocational expert, also appeared.

17   AR 98.

18            Plaintiff testified that he lives in a single-story home with his wife and parents. AR 104.

19   Plaintiff testified that his father is under kidney dialysis and Plaintiff watches him to make sure he

20   does not fall when he comes home from treatment. AR 105. Plaintiff testified that he did not graduate

21   from high school, but he received his GED while in the United States Army. AR 105. Plaintiff has had

22   no vocational or educational training since receiving his GED. AR 105.

23            Plaintiff testified that he worked as a maintenance mechanic for a poultry farm where he

24   ensured that electrical motors function properly. AR 105. The most Plaintiff would lift in that position

25   was about 90 pounds. AR 106. Prior to working at the poultry farm, Plaintiff first worked as a delivery

26   driver and then as a supervisor for another company, Gardner-Rossi. AR 106. As supervisor, Plaintiff

27
28   2
              References to the Administrative Record will be designated as “AR,” followed by the appropriate page number.

                                                                2
          Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 3 of 14


 1   would handle sales and deliveries of poultry. AR 106. While in that position, Plaintiff would lift 100

 2   pounds. AR 106-07.

 3           Plaintiff testified that he hurt his back in 2002, while working for Gardner-Rossi. AR 107.

 4   Plaintiff is still able to mow the lawn but is unable to do both the front and back. AR 107. Plaintiff is

 5   able to do some yard work like pulling weeds but not for long as his knees and back will ache. AR 107

 6   He mostly stays in bed trying to stretch. AR 107. Plaintiff testified that he is standing, moving, or

 7   sitting about 20 percent of the day. AR 107. When asked about changing positions during the hearing,

 8   Plaintiff testified that he is always in constant pain and is most comfortable laying down.

 9           When asked about his medication, Plaintiff testified that he experiences no relief from his

10   prescribed medications. AR 109. However, he is still taking Gabapentin, and his doctors at the VA

11   told him to up his dosage before trying something else. AR 109. Plaintiff is getting relief from his

12   psychotropic medications for anxiety and depression. AR 109. Plaintiff also testified that he

13   experiences some relief from using a TENs unit, which he uses three-four times a day. AR 110.

14   Plaintiff has also tried acupuncture which has eliminated some of the pain. AR 110. Plaintiff has tried

15   home exercises and stretching at home which he does daily and has some relief. AR 110. Plaintiff has

16   received injections to ease the pain, however, the medication will wear off within a week and the pain

17   returns. AR 111.

18           Plaintiff has used a cane to aid with walking on and off since 2012. AR 111. Plaintiff is able to

19   take walks about a mile a day while taking breaks. AR 111-12. Plaintiff further testified that he is

20   unable to wear shoes due to pain on the bottom of his feet. AR 112.

21           Plaintiff testified that he has had cancer in the past, and two surgeries related to his cancer. AR

22   112. He has more tests to see if he has come out of remission. AR 112.

23           In response to questions from his attorney, Plaintiff testified that he experiences increased pain

24   after mowing the lawn and walking. AR 113. For example, Plaintiff has increased back pain after

25   mowing the lawn and increased leg pain after taking walks. AR 113. The increased leg pain after

26   walks causes Plaintiff to lose sleep. AR 113. Plaintiff testified that he is only able to sit for half an

27   hour and to stand for about 20 minutes at a time. AR 114. Plaintiff testified that he experiences

28   radiating pain from his back to his legs daily. AR 114-15. At times, the pain in his left leg is so bad he
                                                           3
          Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 4 of 14


 1   cannot even be touched. AR 115. It is routine for Plaintiff to lose sleep due to the pain, about 18 days

 2   out of 30. AR 115. Plaintiff further testified that he is able to carry groceries weighing about 20

 3   pounds approximately 5 blocks. AR 115-16.

 4          Following Plaintiff’s testimony, the ALJ elicited testimony from the VE. The VE classified

 5   Plaintiff’s past work as farm equipment mechanic I and truck driver heavy. The ALJ also asked the

 6   VE hypotheticals. For the first hypothetical, the ALJ asked the VE to consider an individual the

 7   Plaintiff’s age, education and work history who would be able to work at the light exertional level with

 8   occasional stooping, crouching, and crawling and can perform non-complex routine tasks. AR 118.

 9   The VE testified that such an individual could not perform the Plaintiff’s past work but that there is

10   other work that the individual can perform, including unskilled light work. AR 118.

11          For the second hypothetical, the ALJ asked the VE to consider an individual the Plaintiff’s age,

12   education, and work history. The individual would start from the light exertional level, could stand and

13   walk for a maximum combined time of three to four hours with occasional balancing, stooping,

14   kneeling, crouching, and crawling. AR 118-19. The VE testified that such an individual could perform

15   a restricted range of light jobs that would allow for a sit/stand option. AR 119. The ALJ also asked if

16   the stand and walk maximum was changed to only three hours instead of three to four hours. AR 119.

17   The VE testified that if a person can sit and stand at will and continue to be productive, the person

18   would not necessarily be restricted to sedentary work. AR 119. The VE further testified that such a

19   person could perform some work such as cashier, storage facility rental clerk, and courier. AR 120.

20          For the third hypothetical, the ALJ asked the VE to consider the same individual a hypothetical

21   two, but the individual would require two additional breaks in a workday to address pain or fatigue

22   and those breaks would run up to 10 minutes and be in addition to the breaks already provided. AR

23   120. The VE testified that based on his experience the individual would not be able to perform any

24   work. AR 120.

25          Plaintiff’s counsel then asked the VE a hypothetical. AR 122. Counsel asked the VE to

26   consider an individual similar to the individual in the ALJ’s second hypothetical, but consider the

27   individual needed a cane for both balance and ambulation 50 percent of the days. AR 122. The VE

28   testified that such an individual could not perform the Plaintiff’s past work. AR 123.
                                                         4
           Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 5 of 14


 1          The ALJ then clarified his second hypothetical to be that of an individual could stand/walk for

 2   only three hours. AR 123. The VE testified that it would not change his answer, however, if the

 3   individual required a cane for support, as in counsel’s hypothetical, the individual could only perform

 4   sedentary work. AR 123.

 5          Medical Record

 6          The relevant medical record was reviewed by the Court and will be referenced below as

 7   necessary to this Court’s decision.

 8          The ALJ’s Decision

 9          Using the Social Security Administration’s five-step sequential evaluation process, the ALJ

10   determined that Plaintiff was not disabled under the Social Security Act prior to September 2, 2017

11   but became disabled on that date and has continued to be disable. AR 18. Specifically, the ALJ found

12   that Plaintiff met the insured status requirements through December 31, 2017. He had not engaged in

13   substantial gainful activity since the alleged onset date. AR 19. The ALJ identified degenerative disc

14   disease of the lumbar spine as a severe impairment. AR 19. The ALJ determined that the severity of

15   Plaintiff’s impairments did not meet or equal any of the listed impairments. AR 21.

16          Based on a review of the entire record, the ALJ found that since May 7, 2013 Plaintiff retained

17   the residual functional capacity (“RFC”) to perform light work except he can stand and walk for a total

18   of three hours in a workday, and he can perform occasional balancing, stooping, kneeling, crouching,

19   and crawling. AR 21. With this RFC, the ALJ found that since May 7, 2013, Plaintiff could not

20   perform his past relevant work. AR 26. The ALJ also found that on September 2, 2017, the Plaintiff’s

21   age category changed to an individual of advanced age. AR 26. The ALJ found that prior to September

22   2, 2017, there were jobs that existed in the national economy that the Plaintiff could perform. AR 26.

23   However, after September 2, 2017, there are no jobs that exist in significant numbers in the national

24   economy that the Plaintiff could perform. AR 27. The ALJ therefore concluded that Plaintiff had not

25   been under a disability prior to September 2, 2017, but became disabled on that date and has continued

26   to be disabled. His disability is expected to last twelve months past the onset date. AR 27.

27   ///

28   ///
                                                         5
          Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 6 of 14


 1                                             SCOPE OF REVIEW

 2            Congress has provided a limited scope of judicial review of the Commissioner’s decision to

 3   deny benefits under the Act. In reviewing findings of fact with respect to such determinations, this

 4   Court must determine whether the decision of the Commissioner is supported by substantial evidence.

 5   42 U.S.C. § 405(g). Substantial evidence means “more than a mere scintilla,” Richardson v. Perales,

 6   402 U.S. 389, 402 (1971), but less than a preponderance. Sorenson v. Weinberger, 514 F.2d 1112,

 7   1119, n. 10 (9th Cir. 1975). It is “such relevant evidence as a reasonable mind might accept as

 8   adequate to support a conclusion.” Richardson, 402 U.S. at 401. The record as a whole must be

 9   considered, weighing both the evidence that supports and the evidence that detracts from the

10   Commissioner’s conclusion. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). In weighing the

11   evidence and making findings, the Commissioner must apply the proper legal standards. E.g.,

12   Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988). This Court must uphold the Commissioner’s

13   determination that the claimant is not disabled if the Commissioner applied the proper legal standards,

14   and if the Commissioner’s findings are supported by substantial evidence. See Sanchez v. Sec’y of

15   Health and Human Servs., 812 F.2d 509, 510 (9th Cir. 1987).

16                                                    REVIEW

17            In order to qualify for benefits, a claimant must establish that he or she is unable to engage in

18   substantial gainful activity due to a medically determinable physical or mental impairment which has

19   lasted or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C. §

20   1382c(a)(3)(A). A claimant must show that he or she has a physical or mental impairment of such

21   severity that he or she is not only unable to do his or her previous work, but cannot, considering his or

22   her age, education, and work experience, engage in any other kind of substantial gainful work which

23   exists in the national economy. Quang Van Han v. Bowen, 882 F.2d 1453, 1456 (9th Cir. 1989). The

24   burden is on the claimant to establish disability. Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir.

25   1990).

26
27
28
                                                           6
           Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 7 of 14


 1                                                        DISCUSSION3

 2            Plaintiff contends that the RFC does not reflect the substantial evidence of record since May 7,

 3   2013, the alleged onset date. (Doc. No. 21 at 14.) Specifically, Plaintiff argues that (1) the substantial

 4   evidence of record establishes that Plaintiff’s severe degenerative disk disorder reduced his RFC to at

 5   least a sedentary level, including the need to use a cane for extended ambulation and standing; and (2)

 6   the substantial evidence of record establishes that Plaintiff suffers from severe adjustment disorder

 7   with anxious mood which reduced his mental residual functional capacity (“MRFC”) to at least simple

 8   repetitive tasks. (Doc. No. 21 at 14, 25.)

 9            A. The ALJ Properly Evaluated the Medical Evidence of Physical Residual Functional

10                Capacity

11            Plaintiff argues the substantial evidence of record establishes that Plaintiff’s severe

12   degenerative disk disorder reduced his RFC to at least a sedentary level, including the need to use a

13   cane for extended ambulation and standing. (Doc. No. 21 at 14.) In so arguing, Plaintiff contends that

14   the record is replete with evidence that Plaintiff’s physicians have found that Plaintiff’s use of a cane

15   is medically necessary to ambulate and stand. (Doc. No. 21. At 15.) Plaintiff identifies an opinion

16   from pain treating source Dr. Amireh who documents that Plaintiff’s prescribed plan of care included

17   use of a cane to prevent falls, the use of his walker, and/or to hold on to bars at home, and to be careful

18   with their surroundings when in public places. AR 56-57, 65-66. Dr. Moore, Plaintiff’s acupuncturist,

19   concluded that Plaintiff requires a cane on bad days, due to pain and weakness, numbness. AR 625.

20   Plaintiff also argues that there is testimonial evidence that Plaintiff requires a cane to ambulate, in the

21   form of Plaintiff’s testimony.

22            Plaintiff’s argument is not persuasive. “[T]he full range of light work requires standing or

23   walking, off and on, for a total of approximately 6 hours of an 8-hour workday.” Social Security

24   Ruling 83-10; Davis v. Berryhill, 743 Fed.App’x. 846, 850 (9th Cir. 2018) (noting that “light work”

25   entails “standing or walking, off and on, for a total of approximately 6 hours of an 8-hour workday,”

26
27   3
              The parties are advised that this Court has carefully reviewed and considered all of the briefs, including arguments,
     points and authorities, declarations, and/or exhibits. Any omission of a reference to any specific argument or brief is not to
28   be construed that the Court did not consider the argument or brief.

                                                                   7
          Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 8 of 14


 1   and “[s]itting may occur intermittently during the remaining time.”) (citing SSR 83-10); Ocegueda v.

 2   Colvin, 630 Fed.App’x. 676, 678 (9th Cir. 2015) (“Under the regulations as interpreted by the

 3   Commissioner, a ‘full range of light work requires standing or walking, off and on, for a total of

 4   approximately 6 hours of an 8–hour workday.’”) (citing SSR 83–10); Holman v. Shalala, 42 F.3d

 5   1400 (9th Cir. 1994) (stating that light work requires six hours of standing or walking). The Court

 6   therefore finds no error in the ALJ’s determination that Plaintiff could perform light work despite

 7   finding that Plaintiff could stand and walk for no more than three to four hours in a workday.

 8          “It is clear that it is the responsibility of the ALJ, not the claimant’s physician, to determine

 9   residual functional capacity.” Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001). An RFC “is

10   the most [one] can still do despite [his or her] limitations” and it is “based on all the relevant evidence

11   in [one’s] case record,” rather than a single medical opinion or piece of evidence. 20 C.F.R. §

12   404.1545(a)(1). While it is true that an ALJ is “not qualified to interpret raw medical data in

13   functional terms,” Padilla v. Astrue, 541 F.Supp.2d 1102, 1106 (C.D. Cal. 2008), the ALJ is not

14   precluded from making an RFC finding that differs from assessments contained in medical source

15   statements. Indeed, “[t]he ALJ’s RFC determination need not precisely reflect any particular medical

16   provider’s assessment.” Holcomb v. Comm’r Soc. Sec., No. 2:17-cv-02268-KJM-CKD, 2019 WL

17   176266, at *4 (E.D. Cal. Jan. 11, 2019) (citing Turner v. Comm’r Soc. Sec. Admin., 613 F.3d 1217,

18   1222-23 (9th Cir. 2010)).

19          Here, the ALJ cited medical evidence and treatment records to support his RFC finding that

20   Plaintiff could perform a range of light work with the exception that Plaintiff can stand and walk for a

21   total of three hours in a workday, and he could perform occasional balancing, stooping, kneeling,

22   crouching, and crawling.

23          In 2013, Dr. Steven Stolz, consultative examiner, opined that Plaintiff had chronic lower back

24   pain, psychiatric, restless leg syndrome, and prior renal cell carcinoma. Dr. Stolz observed that

25   Plaintiff walked slowly but did not require an assistive device and had no focal or asymmetrical

26   finding. AR 602. Dr. Stolz opined that Plaintiff could lift and carry 20 pounds occasionally and 10

27   pounds frequently, stand and walk for three to four hours in an eight-hour day, and sit for six hours in

28   an eight-hour day, could occasionally climb, stoop, balance, kneel, crouch, and crawl. AR 602. The
                                                          8
          Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 9 of 14


 1   ALJ granted significant weight to Dr. Stolz opinion as it was consistent with the overall record and the

 2   limitation on walking was supported by the history of back surgeries, continued treatment for back

 3   pain, and the intermittent use of a cane. AR 24.

 4          Plaintiff’s acupuncturist Tim Moore, L.Ac., completed a medical source statement in July

 5   2017. Acupuncturist Moore observed that Plaintiff’s primary symptoms were constant debilitating

 6   back pain ranging from a 3-8 on a scale of 1-10. AR 623-24. Acupuncturist Moore opined that

 7   Plaintiff could walk one to two city blocks without rest or severe pain, could sit for 20 minutes at a

 8   time for a total of about four hours sitting in an 8-hour work day, could stand for about 10 minutes at a

 9   time for a total of less than two hours standing and walking in an 8-hour workday, needed a job that

10   permitted shifting positions at will and walking for 5 minutes every 15 minutes, needed unscheduled

11   breaks, could lift and carry up to 10 pounds, could never twist or climb ladders, rarely stoop and

12   crouch, and occasionally climb stairs. AR 624-26. Mr. Moore did not opine that the Plaintiff required

13   the use of a cane. The ALJ gave the opinion “limited weight” as Mr. Moore is not a medical doctor,

14   opines as to impairments to arms and wrists not documented elsewhere in the record, and states an

15   opinion on Plaintiff’s condition prior to beginning treatment. AR 25. Finally, the ALJ found that the

16   limitations were “overly restrictive considering [Plaintiff’s] wide range of activities.” AR 25.

17          On October 11, 2017, Plaintiff saw Dr. Amireh for his back pain. Dr. Amireh prescribed a plan

18   of care which included the use of an assistive device to prevent falls, but also included that Plaintiff

19   should attempt to perform all activities as close to normal as possible. AR 1176-77. On October 26,

20   2017, Plaintiff had an additional visit with Dr. Amireh where he did not require a cane to ambulate.

21   AR 1172.

22          Further, Plaintiff testified that he was able to perform tasks like mowing the lawn and some

23   yard work. He has found some relief in using a TENs unit, acupuncture, and daily exercises. Plaintiff

24   also testified that he is able to walk about a mile with breaks and can carry groceries up to 5 blocks

25   weighing about 18-20 pounds. Plaintiff also testified that he has increased pain after walking or doing

26   yard work, he can sit for 30 minutes and stand for 20 minutes. Plaintiff further testified that he uses his

27   cane “off and on” and uses his cane during walks for “insurance” that he will be able to make it home.

28   AR 111. Plaintiff further testified that he used his cane when the pain was worse. AR 111. Plaintiff did
                                                          9
           Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 10 of 14


 1   not testify that he requires a cane at all times. Moreover, the ALJ found that Plaintiff’s statements

 2   about the intensity, persistence, and limiting effects of his symptoms are inconsistent because Plaintiff

 3   “reported a wide range of activities of daily living” including “ watched television, walked to town to

 4   get the newspaper, went to the store for a soda, napped, walked to his daughter’s apartment, did

 5   household cleaning and yard work, took care of his personal grooming needs, prepared simple meals,

 6   shopped two times a week for one to two hours, vacuumed, mowed the lawn, did minor household

 7   repairs, drove, went out alone, rode a bicycle, and visited others.” AR 22.

 8           The VE testified that an individual with Plaintiff’s age, experience, and education, who could

 9   stand/walk for no more than three to four hours could perform a restricted range of light jobs that

10   would allow for a sit/stand option. AR 119. The ALJ also asked if the stand and walk maximum was

11   changed to only three hours instead of three to four hours. AR 119. The VE testified that if a person

12   can sit and stand at will and continue to be productive, the person would not necessarily be restricted

13   to sedentary work. AR 119. The VE further testified that such a person could perform some work such

14   as cashier, storage facility rental clerk, and courier. AR 120.

15           The record, including Plaintiff’s testimony, support the ALJ’s RFC determination. Plaintiff

16   performs a wide range of activities both with and without his cane. The ALJ provided numerous

17   limitations in his RFC determination including limiting Plaintiff to stand and walk for a total of three

18   hours in a workday and only occasionally balancing, stooping, kneeling, crouching, and crawling. AR

19   21. The medical opinions provided by Plaintiff and the opinion of the state agency examiner support

20   that Plaintiff should be able to perform work where he is only required to walk or stand for three

21   hours. Plaintiff’s testimony also supports that finding, in that he is able to walk a mile a day, grocery

22   shop for one to two hours, do yard work, and take care of other household chores. The VE testified

23   that there would be light work for a person like Plaintiff who could stand/walk for no more than three

24   to four hours in a workday, albeit a restricted amount of work. Additionally, the record does not

25   support that Plaintiff requires his cane to ambulate at all times. Based on the record and testimonial

26   evidence, the ALJ did not err in finding Plaintiff could perform light work.

27   ///

28   ///
                                                         10
         Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 11 of 14


 1          B. The ALJ Properly Evaluated Plaintiff’s Mental Residual Functional Capacity

 2          Plaintiff alleges that the ALJ erred by finding that Plaintiff’s medically determinable

 3   impairments of depression and anxiety do not cause more than a minimal limitation on Plaintiff’s

 4   ability to perform mental work and are therefore not severe. (Doc. No. 21 at 25.)

 5          At step two of the five-step analysis, the ALJ is required to determine whether a plaintiff has a

 6   “severe” medical impairment or combination of impairments. 20 C.F.R. § 416.920(c). An impairment

 7   is “severe” if it “significantly limits [the claimant’s] physical or mental ability to do basic work

 8   activities.” 20 C.F.R. § § 416.920(c), 416.921(a). The evaluation at step two is a de minimis screening

 9   device to dispose of groundless claims. Bowen v. Yukert, 482 U.S. at 153–154 (1987); Edlund v.

10   Massanari, 253 F.3d 1152, 1158 (9th Cir. 2001). An impairment is not severe if the evidence

11   establishes “a slight abnormality that has no more than a minimal effect on an individual[’]s ability to

12   work.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (internal quotations and citations

13   omitted).

14          In determining whether a claimant’s mental impairment is severe, an ALJ is required to

15   evaluate the degree of mental limitation in four broad areas: (1) understand, remember, or apply

16   information; (2) interact with others; (3) concentrate, persist, or maintain pace; and (4) adapt or

17   manage oneself. If the degree of limitation in these four areas is determined to be “mild,” a plaintiff's

18   mental impairment is generally not severe, unless there is evidence indicating a more than minimal

19   limitation in his ability to perform basic work activities. See 20 C.F.R. § 416.920a(c)-(d).

20          Here, the ALJ found that Plaintiff’s medically determinable impairments of depression and

21   anxiety, “considered singly and in combination, do not cause more than minimal limitations in the

22   [Plaintiff’s] ability to perform basic mental work activities.” AR 20. The ALJ expressly found that

23   Plaintiff’s “mental impairment caused no more than a mild restriction in understanding, remembering,

24   or applying information, interacting with others, concentrating, persisting, or maintaining pace,

25   adapting or maintaining oneself.” AR 20. The ALJ also found that Plaintiff completes “yard work,

26   prepares meals, helps with folding laundry, drives, shops in stores, is able to handle his finances,

27   spends time with others, finishes tasks he starts, and is able to follow instructions well.” AR 20.

28
                                                         11
         Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 12 of 14


 1          Plaintiff contends that the substantial evidence of record establishes that Plaintiff’s mental

 2   disorders prevent him from engaging in work involving technical and/or complex tasks and limits him

 3   to only performing work involving simple, repetitive tasks. (Doc. No. 21 at 25.) Even assuming

 4   arguendo that the ALJ erred by failing to find Plaintiff’s mental impairment severe at step two, any

 5   such error is harmless if the ALJ properly considered and discussed Plaintiff’s mental condition at step

 6   four of the sequential evaluation. Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (“The decision

 7   reflects that the ALJ considered any limitations posed by the bursitis at Step 4. As such, any error that

 8   the ALJ made in failing to include the bursitis at Step 2 was harmless.”).

 9          In this instance, the ALJ considered and discussed Plaintiff’s mental condition at step four of

10   the sequential evaluation. AR 23-24. At step four, the ALJ relied on the opinion of the consultative

11   examiner, Richard Engeln, Ph.D., who opined that Plaintiff did not have any mental limitations. AR

12   24-25, 1126-31. Dr. Engeln found that Plaintiff presented with positive attention to dress and

13   grooming, presented as a very verbal man, with very positive social relationship style, speech was

14   normal and appropriate, he was cooperative and calm, had a positive outlook on tasks, no restrictions

15   in concentration, was able to perform abstract thinking and his judgment was adequate for daily living

16   and job adjustment. AR 1126-31. Dr. Engeln opined that Plaintiff was mentally competent to manage

17   funds, and was verbally, socially, and cognitively capable of working a job with multidimensional

18   instructions and independence was demanded. AR 1130-31.

19          The ALJ assigned significant weight to the opinion. AR 24. The ALJ noted that the opinion

20   was consistent with the treatment record and Plaintiff’s presentation at the hearing. AR 24-25. As with

21   Dr. Michiel’s opinion, Dr. Englen’s opinion constitutes substantial evidence supporting the ALJ’s

22   finding that Plaintiff’s mental impairment was non-severe. See Tonapetyan v. Halter, 242 F.3d 1144,

23   1149 (9th Cir. 2001) (an examining physician’s opinion alone constitutes substantial evidence because

24   it rests on his own independent examination of the claimant).

25          Additionally, the ALJ accorded significant weight to the opinions of the State agency

26   psychological consultants, who opined that Plaintiff did not have any mental limitations. AR 25, 130-

27   133, 143-145, 155-57. The opinions of non-examining physicians, like the State agency medical

28   consultants, may serve as substantial evidence when their opinions “are consistent with independent
                                                        12
         Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 13 of 14


 1   clinical findings or other evidence in the record.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.

 2   2002); cf. Neugebauer v. Barnhart, 154 Fed.App’x 649, 650 (9th Cir. 2005) (“the ALJ was free to rely

 3   on non-treating agency physician reports that contained specific clinical support”). Here, as the ALJ

 4   acknowledged that the opinions of the State agency consultants were consistent with the overall record

 5   which indicated limited mental health treatment and complaints. AR 25, 130-133, 143-145, 155-57.

 6          Furthermore, the ALJ accorded some weight to the opinion of Dr. Ekram Michiel, who

 7   completed a consultative psychiatric evaluation of Plaintiff in October 2013. AR 23, 564-67. On

 8   mental status examination, Plaintiff had normal gait and posture, no involuntary movements or

 9   specific mannerisms, kept fair eye contact, had normal speech without latency, his affect was broad

10   and appropriate, and had goal-directed thoughts. AR 564-67. Dr. Michiel opined that Plaintiff could

11   maintain attention and concentration to carry out simple job instructions but would be unable to carry

12   out a multiplicity of technical and/or complex tasks. AR 276.

13          Dr. Michiel’s opinion was contradicted by the opinions of Dr. Engeln and the state agency

14   examiners. As such, the ALJ was required to provide “specific and legitimate reasons” supported by

15   substantial evidence in the record to reject it. Lester, 81 F.3d at 830-31. In assigning little weight to

16   Dr. Michiel’s assessment, the ALJ reasoned that his opinion was not consistent with the record which

17   indicated limited treatment for mental symptoms, the examination findings were normal and did not

18   support the restrictions. AR 24. Here, the ALJ discounted Dr. Michiel’s limitations as not supported

19   by the medical record as a whole. AR 24. An ALJ may permissibly rejected a medical opinion of a

20   non-treating examining physician that is unsupported by the record as a whole. See 20 C.F.R. §

21   416.927(c)(4) (“[g]enerally, the more consistent an opinion is with the record as a whole, the more

22   weight we will give to that opinion.”); Batson, 359 F.3d at 1195; Mendoza v. Astrue, 371 Fed. Appx.

23   829, 831–32 (9th Cir. 2010) (“The ALJ permissibly rejected a medical opinion of a non-treating

24   examining physician that was unsupported by the record as a whole.”) (citation omitted). Here, the

25   ALJ determined that the other opinions regarding Plaintiff’s mental impairments were consistent with

26   each other and Plaintiff’s presentation and testimony at the hearing. AR 23-25.

27          Based on the above, the Court finds that the ALJ did not err in his evaluation of Plaintiff’s

28   mental impairment. Further, it is the ALJ's duty to resolve conflicts in the evidence, including
                                                         13
         Case 1:19-cv-01163-BAM Document 30 Filed 03/17/21 Page 14 of 14


 1   conflicting medical evidence from examining and treating physicians. See Benton v. Barnhart, 331

 2   F.3d 1030, 1040 (9th Cir.2003) (noting that ALJ may reject the opinion of a treating physician in favor

 3   of the conflicting opinions of an examining physician). The Court must affirm the ALJ's decision even

 4   where the evidence is susceptible to more than one rational interpretation. Molina, 674 F.3d at 1111

 5   (“Even when the evidence is susceptible to more than one rational interpretation, we must uphold the

 6   ALJ’s findings if they are supported by inferences reasonably drawn from the record.”).

 7                                              CONCLUSION

 8          Based on the foregoing, the Court finds that the ALJ’s decision is supported by substantial

 9   evidence in the record as a whole and is based on proper legal standards. Accordingly, this Court

10   DENIES Plaintiff’s appeal from the administrative decision of the Commissioner of Social Security.

11   The Clerk of this Court is DIRECTED to enter judgment in favor of Defendant Andrew M. Saul,

12   Commissioner of Social Security, and against Plaintiff Raymond T. Sanchez.

13
14   IT IS SO ORDERED.

15
        Dated:     March 17, 2021                            /s/ Barbara   A. McAuliffe           _
16                                                    UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                       14
